            Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 1 of 18



   Joel E. Elkins (SBN 256020)
 1 jelkins@weisslawllp.com
   WEISSLAW LLP
 2 9107 Wilshire Blvd., Suite 450
   Beverly Hills, CA 90210
 3 Telephone: 310/208-2800
   Facsimile: 310/209-2348
 4
   Attorneys for Plaintiff
 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10

11                                                   :
12                                                   :
      STEPHEN BUSHANSKY,
                                                     : Case No._______________
13                        Plaintiff,                 :
14                                                   :
                                                     : COMPLAINT FOR VIOLATIONS OF
15          v.                                          THE FEDERAL SECURITIES LAWS
                                                     :
16    FORTY SEVEN, INC., KRISTINE M.                 : JURY TRIAL DEMANDED
      BALL, JEFFREY W. BIRD, IAN T. CLARK, :
17    DENNIS J. HENNER, RAVINDRA MAJETI, :
      MARK MCCAMISH and IRVING L.                    :
18
      WEISSMAN,                                      :
19                                                   :
                          Defendants.
20                                                   :
                                                     :
21        Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his
22
     complaint against defendants, alleges upon personal knowledge with respect to himself, and upon
23
     information and belief based upon, inter alia, the investigation of counsel as to all other allegations
24
     herein, as follows:
25
                                        NATURE OF THE ACTION
26

27

28                                       -1-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 2 of 18




            1.      Plaintiff brings this action against Forty Seven, Inc. (“Forty Seven” or the “Company”)
 1

 2 and the members of its Board of Directors (the “Board” or the “Individual Defendants”) for their

 3 violations of Sections 14(e) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”),

 4 15 U.S.C. §§ 78n(e), 78t(a), and to enjoin the expiration of a tender offer (the “Tender Offer”) on a

 5
     proposed transaction, pursuant to which Forty Seven will be acquired by Gilead Sciences, Inc.
 6
     (“Gilead”), through Gilead’s wholly-owned subsidiary Toro Merger Sub, Inc. (“Purchaser”) (the
 7
     “Proposed Transaction”).
 8
            2.      On March 2, 2020, Forty Seven and Gilead issued a joint press release announcing
 9

10 that they had entered into an Agreement and Plan of Merger dated March 1, 2020 (the “Merger

11 Agreement”) to sell Forty Seven to Gilead. Under the terms of the Merger Agreement, Gilead will

12 acquire all outstanding shares of Forty Seven for $95.50 in cash per share of Forty Seven common

13
     stock (the “Offer Price”). Pursuant to the Merger Agreement, Purchaser commenced the Tender Offer
14
     on March 10, 2020. The Tender Offer is scheduled to expire at one minute after 11:59 p.m., Eastern
15
     Time, on April 6, 2020. The Proposed Transaction is valued at approximately $4.9 billion.
16

17          3.      On March 10, 2020, Forty Seven filed a Solicitation/Recommendation Statement on

18 Schedule 14D-9 (the “Recommendation Statement”) with the SEC. The Recommendation Statement,

19 which recommends that Forty Seven stockholders tender their shares in favor of the Proposed

20 Transaction, omits or misrepresents material information concerning, among other things: (i) Forty

21
     Seven management’s financial projections, relied upon by the Company’s financial advisor,
22
     Centerview Partners LLC (“Centerview”), in its financial analyses; (ii) the data and inputs underlying
23
     the financial valuation analyses that support the fairness opinion provided by Centerview; and (iii)
24

25 Company insiders’ potential conflicts of interest. Defendants authorized the issuance of the false and

26 misleading Recommendation Statement in violation of Sections 14(e) and 20(a) of the Exchange Act.

27

28                                         -2-
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 3 of 18




             4.      In short, the Proposed Transaction will unlawfully divest Forty Seven’s public
 1

 2 stockholders of the Company’s valuable assets without fully disclosing all material information

 3 concerning the Proposed Transaction to Company stockholders. To remedy defendants’ Exchange

 4 Act violations, Plaintiff seeks to enjoin the expiration of the Tender Offer unless and until such

 5
     problems are remedied.
 6
                                        JURISDICTION AND VENUE
 7
             5.      This Court has jurisdiction over the claims asserted herein for violations of Sections
 8
     14(e) and 20(a) of the Exchange Act pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa,
 9

10 and 28 U.S.C. § 1331 (federal question jurisdiction).

11           6.      This Court has jurisdiction over the defendants because each defendant is either a
12 corporation that conducts business in and maintains operations within this District, or is an individual

13
     with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this
14
     Court permissible under traditional notions of fair play and substantial justice.
15
             7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s claims
16

17 arose in this District, where a substantial portion of the actionable conduct took place, where most of

18 the documents are electronically stored, and where the evidence exists. Forty Seven is incorporated

19 in Delaware and is headquartered in this District. Moreover, each of the Individual Defendants, as

20 Company officers or directors, either resides in this District or has extensive contacts within this

21
     District.
22
                                                    PARTIES
23
             8.      Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of Forty
24

25 Seven.

26           9.      Defendant Forty Seven is a Delaware corporation with its principal executive offices

27 located at 1490 O’Brien Drive, Suite A, Menlo Park, CA 94025. Forty Seven is a clinical-stage

28                                          -3-
                  COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 4 of 18




     immuno-oncology company that is developing therapies targeting cancer immune evasion pathways
 1

 2 and specific cell targeting approaches based on technology licensed from Stanford University. Forty

 3 Seven’s lead program, magrolimab, is a monoclonal antibody against the CD47 receptor, a “don’t eat

 4 me” signal that cancer cells commandeer to avoid being ingested by macrophages. This antibody is

 5
     currently being evaluated in multiple clinical studies in patients with myelodysplastic syndrome,
 6
     acute myeloid leukemia, non-Hodgkin lymphoma, and solid tumors. Forty Seven’s common stock is
 7
     traded on the NASDAQ Global Select Market under the ticker symbol “FTSV.”
 8
            10.    Defendant Kristine M. Ball (“Ball”) has been a director of the Company since
 9

10 February 2018.

11          11.    Defendant Jeffrey W. Bird (“Bird”) has been a director of the Company since June
12 2015.

13
            12.    Defendant Ian T. Clark (“Clark”) has been a director of the Company since April 2018.
14
            13.    Defendant Dennis J. Henner (“Henner”) has been a director of the Company since
15
     November 2015.
16

17          14.    Defendant Ravindra Majeti (“Majeti”) is one of the Company’s co-founders and has

18 been a director of the Company since May 2015.

19          15.    Defendant Mark McCamish (“McCamish”) has been the Company’s President, Chief
20 Executive Officer (“CEO”) and a director since May 2017.

21
            16.    Defendant Irving L. Weissman (“Weissman”) is one of the Company’s co-founders
22
     and has been a director of the Company since May 2015.
23
            17.    Defendants identified in paragraphs 10 to 16 are collectively referred to herein as the
24

25 “Board” or the “Individual Defendants.”

26                                  OTHER RELEVANT ENTITIES

27          18.    Gilead is a research-based biopharmaceutical company that discovers, develops and
28                                       -4-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 5 of 18




     commercializes innovative medicines in areas of unmet medical need. The company strives to
 1

 2 transform and simplify care for people with life-threatening illnesses around the world. Gilead has

 3 operations in more than 35 countries worldwide, with headquarters in Foster City, California.

 4 Gilead’s common stock is traded on the NASDAQ Global Select Market under the ticker symbol

 5
     “GILD.”
 6
            19.     Purchaser is a Delaware corporation and wholly owned subsidiary of Gilead.
 7
                                      SUBSTANTIVE ALLEGATIONS
 8
     Company Background
 9

10          20.     Forty Seven is a clinical-stage immuno-oncology company focused on developing

11 novel therapies to activate macrophages in the fight against cancer. Forty Seven was founded based

12 on the insight that blocking CD47, a key signaling molecule that is overexpressed on cancer cells,

13 renders tumors susceptible to macrophages. By harnessing macrophages, the Company believes that

14
     its lead product candidate, 5F9, can transform the treatment of cancer. 5F9 has demonstrated
15
     promising activity in six Phase 1b/2 clinical trials in which the Company has treated over 290 cancer
16
     patients with solid or hematologic tumors. In addition, Forty Seven has two additional product
17

18 candidates in preclinical development; FSI-189, an anti- SIRPα antibody, and FSI-174, an anti-cKIT

19 antibody. The Company holds worldwide rights to all of its product candidates.

20          21.     Onn December 9, 2019, the Company announced updated clinical data from its trial
21
     evaluating magrolimab in combination with azacitidine for the treatment of myelodysplastic
22
     syndrome and acute myeloid leukemia. The new results showed the combination of magrolimab and
23
     azacitidine to be highly active and well tolerated in relevant patients.
24
            22.     On January 10, 2020, the Company announced its 2020 strategic priorities and
25

26 expected milestones, including:

27          [A]dvancing magrolimab in registration-enabling programs for the treatment of
28                                       -5-
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 6 of 18




     patients with untreated, higher-risk myelodysplastic syndrome (MDS) and heavily-
 1   pretreated, relapsed or refractory diffuse large B-cell lymphoma (DLBCL).
 2   Magrolimab has previously been granted Fast Track designation by the FDA for the
     treatment of MDS and acute myeloid leukemia (AML), and for the treatment of
 3   relapsed or refractory DLBCL and follicular lymphoma, as well as Orphan Drug
     designation by the U.S. Food and Drug Administration (FDA) and European
 4   Medicines Agency for the treatment of AML. In December 2019, the FDA granted
     Orphan Drug designation to magrolimab for the treatment of MDS.
 5

 6   The company expects to achieve the following milestones in 2020:

 7   Myelodysplastic Syndrome:

 8   •   Initiate Phase 3 ENHANCE trial evaluating the combination of magrolimab and
         azacitidine compared to azacitidine alone in patients with untreated, higher risk-
 9
         MDS in the second quarter;
10   •   Present updated data from the ongoing Phase 1b clinical trial evaluating the
         combination of magrolimab and azacitidine in untreated patients with higher risk
11       MDS mid-year;
     •   Complete enrollment in the ongoing Phase 1b clinical trial in the third quarter.
12
     Diffuse Large B-Cell Lymphoma:
13

14   •   Initiate single-arm, registration-enabling trial evaluating the combination of
         magrolimab and rituximab in heavily pre-treated relapsed or refractory DLBCL
15       patients who have failed at least two prior lines of therapy in the first quarter;
     •   Present initial data from the registration-enabling trial in the fourth quarter.
16

17   Magrolimab – Other Programs

18   Forty Seven will expand enrollment in its ongoing Phase 1b clinical trial evaluating
     the combination of magrolimab and azacitidine to include additional untreated TP53
19   mutant AML patients who are ineligible for induction chemotherapy to inform a
     potential registrational path. Updated data from this trial will be presented mid-year.
20   Additionally, Forty Seven is evaluating magrolimab for the treatment of colorectal
21   (CRC) and ovarian cancer. Clinical data in patients with CRC and ovarian cancer will
     be presented at the ASCO Gastrointestinal Cancers Symposium (ASCO-GI),
22   held January 23-25, 2020 in San Francisco, and the ASCO-SITC Clinical Immuno-
     Oncology Symposium, held February 6-8, 2020 in Orlando, respectively. While data
23   from these studies do not support a path to registration, Forty Seven intends to use
     these results and learnings to identify its next steps in solid tumors.
24

25   Additional Pipeline Programs

26   Forty Seven is developing a broad pipeline of additional programs, which take
     advantage of the CD47/SIRPα pathway as a rich target for engaging macrophages.
27   FSI-174, an anti-cKIT antibody, is being developed in combination with magrolimab
28                                 -6-
         COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
            Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 7 of 18




            as a novel, all-antibody conditioning regimen to address the limitations of current stem
 1          cell transplantation conditioning regimens. FSI-189, an anti-SIRPα antibody, is being
 2          developed for the treatment of cancer, as well as certain non-oncology conditions
            including transplantation conditioning.
 3
            The company expects to achieve the following milestones in 2020:
 4
            •     Initiate a Phase 1 clinical trial evaluating the safety and tolerability of FSI-174 in
 5
                  healthy volunteers in the first quarter;
 6          •     File an investigational new drug application with the FDA for FSI-189 in the first
                  quarter; and
 7          •     Initiate a Phase 1 clinical trial evaluating the safety and tolerability of FSI-189 for
                  the treatment of cancer in the second quarter.
 8
            23.      Most recently, on March 11, 2020, the Company and Rocket Pharmaceuticals, Inc.
 9

10 (“Rocket”) announced that they had entered into a research collaboration to pursue clinical proof-of-

11 concept for Forty Seven’s novel antibody-based conditioning regimen, FSI-174 (anti-cKIT antibody)

12 plus magrolimab (anti-CD47 antibody), with Rocket’s ex vivo lentiviral vector hematopoietic stem

13
     cell (LVV HSC) gene therapy, RP-L102. The initial collaboration will evaluate this treatment
14
     regimen in Fanconi Anemia (FA), a genetic disease that affects patients’ capacity to produce blood
15
     cells and is associated with an increased risk of leukemia and other neoplasms. RP-L102, Rocket’s
16

17 gene therapy approach for FA, involves treatment with patients’ own gene-corrected blood forming

18 stem cells (hematopoietic stem cells, or HSCs).

19 The Proposed Transaction

20          24.      On March 1, 2020, Forty Seven and Gilead issued a joint press release announcing the
21
     Proposed Transaction. The press release stated, in relevant part:
22
            Foster City, Calif. and Menlo Park, Calif. — March 2, 2020 — Gilead Sciences, Inc.
23          (Nasdaq: GILD) and Forty Seven, Inc. (Nasdaq: FTSV) announced today that the
            companies have entered into a definitive agreement pursuant to which Gilead will
24          acquire Forty Seven for $95.50 per share in cash. The transaction, which values Forty
25          Seven at approximately $4.9 billion, was unanimously approved by both the Gilead
            and Forty Seven Boards of Directors and is anticipated to close during the second
26          quarter of 2020, subject to regulatory approvals and other customary closing
            conditions.
27

28                                        -7-
                COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 8 of 18




     Through the addition of Forty Seven’s investigational lead product candidate,
 1   magrolimab, the acquisition will strengthen Gilead’s immuno-oncology research and
 2   development portfolio. Magrolimab is a monoclonal antibody in clinical development
     for the treatment of several cancers for which new, transformative medicines are
 3   urgently needed, including myelodysplastic syndrome (MDS), acute myeloid
     leukemia (AML) and diffuse large B-cell lymphoma (DLBCL). The investigational
 4   therapy targets CD47, a “do not eat me” signal that allows cancer cells to avoid
     destruction thereby permitting the patient’s own innate immune system to engulf and
 5
     eradicate those cancer cells. Forty Seven presented promising results of a Phase 1b
 6   study of magrolimab in patients with MDS and AML at the American Society of
     Hematology meeting in December 2019. Magrolimab has the potential to be a first-in-
 7   class therapy.

 8   “This agreement builds on Gilead’s presence in immuno-oncology and adds
     significant potential to our clinical pipeline,” said Daniel O’Day, Chairman and Chief
 9
     Executive Officer of Gilead Sciences. “Magrolimab complements our existing work
10   in hematology, adding a non-cell therapy program that complements Kite’s pipeline
     of cell therapies for hematological cancers. With a profile that lends itself to
11   combination therapies, magrolimab could potentially have transformative benefits for
     a range of tumor types. We are looking forward to working with the highly experienced
12   team at Forty Seven to help patients with some of the most challenging forms of
     cancer.”
13

14   “This is an exciting day for patients who may one day benefit from future anti-CD47
     therapies and other immuno-oncology treatments based on our research and an
15   exciting time for Forty Seven as this allows us to achieve our vision of helping patients
     defeat their cancer,” commented Mark McCamish, MD, PhD, President and Chief
16   Executive Officer of Forty Seven. “We are pleased to join Gilead and believe that by
17   combining our scientific expertise with Gilead’s strength in developing treatments that
     modify the immune system, we will be able to more rapidly advance our therapies.”
18
     Magrolimab
19
     Forty Seven is initially studying magrolimab in patients with MDS and AML.
20   Additional studies are ongoing in non-Hodgkin lymphoma (NHL) and solid tumors.
     Magrolimab has been granted Fast Track designation by the U.S. Food and Drug
21   Administration (FDA) for the treatment of MDS and AML, and for the treatment of
22   relapsed or refractory DLBCL and follicular lymphoma, two forms of B-cell NHL.
     Magrolimab has also been granted Orphan Drug designation by the FDA for the
23   treatment of MDS and AML and by the European Medicines Agency for the treatment
     of AML.
24
     More than 400 patients have received the compound to date through clinical trials.
25

26   Ongoing Phase 1b Clinical Trial
     In December 2019, Forty Seven presented promising results of a Phase 1b trial
27
     evaluating magrolimab in combination with azacitidine in untreated patients with
28                                       -8-
        COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 9 of 18




     higher risk MDS and untreated patients with AML, who are ineligible for induction
 1   chemotherapy. This has led to the initiation of a potential registrational cohort in MDS.
 2   All patients received a 1 mg/kg priming dose of magrolimab, coupled with intrapatient
     dose escalation to mitigate on-target anemia. Patients were then treated with full doses
 3   of azacitidine and magrolimab maintenance doses of 30 mg/kg weekly.

 4   As of the data cutoff of November 18, 2019, 62 patients had been treated with the
     combination in the Phase 1b portion of the trial, including 35 patients with MDS and
 5   27 patients with AML.
 6
     Clinical Activity Data
 7
     As of the data cutoff, 46 patients were evaluable for response assessment, including
 8   24 patients with untreated higher-risk MDS and 22 patients with untreated AML, who
     were ineligible for induction chemotherapy.
 9
     •   In higher-risk MDS, the overall response rate (ORR) was 92 percent, with 12
10       patients (50 percent) achieving a complete response (CR), eight patients (33
11       percent) achieving a marrow CR and two patients (8 percent) achieving
         hematologic improvement. Two patients (8 percent) had stable disease.
12   •   In untreated AML, the ORR was 64 percent, with nine patients (41 percent)
         achieving a CR, three patients (14 percent) achieving a CR with complete blood
13       count recovery (CRi) and one patient (5 percent) achieving a morphologic
         leukemia-free state (MLFS). Seven patients (32 percent) had stable disease and
14       one patient (5 percent) had progressive disease.
15   •   The median time to response among MDS and AML patients treated with the
         combination was 1.9 months.
16   •   Median duration of response and median overall survival have not been reached
         for either MDS or AML patients, with a median follow-up of 6.4 months (range
17       2.0 to 14.4 months) for MDS and 8.8 months (range 1.9 to 16.9 months) for AML.
18   Safety Data
19   As of the data cutoff, the combination of magrolimab and azacitidine was well-
     tolerated, with no evidence of increased toxicities compared to azacitidine
20   alone. Adverse events (AEs) were consistent with prior clinical experience. No deaths
     were observed in the first 60 days on combination treatment and only one patient out
21
     of 62 (1.6 percent) discontinued treatment due to a treatment-related AE.
22
     Additional Programs
23   Beyond magrolimab, Forty Seven is preparing to advance two additional
24   investigational compounds into clinical testing. FSI-174, an anti-cKIT antibody, is
     being developed in combination with magrolimab as a novel, all-
25   antibody conditioning regimen to address the limitations of current stem cell
     transplantation conditioning regimens. FSI-189, an anti-SIRPα antibody, is being
26   developed for the treatment of cancer, as well as certain non-oncology settings,
     including transplantation conditioning.
27

28                                 -9-
         COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 10 of 18




            Terms of the Transaction
 1
            Under the terms of the merger agreement, a wholly-owned subsidiary of Gilead will
 2          promptly commence a tender offer to acquire all of the outstanding shares of Forty
            Seven’s common stock at a price of $95.50 per share in cash. Following successful
 3          completion of the tender offer, Gilead will acquire all remaining shares not tendered
 4          in the offer through a second step merger at the same price as in the tender offer.

 5          Consummation of the tender offer is subject to a minimum tender of at least a majority
            of outstanding Forty Seven shares plus Forty Seven shares underlying vested options,
 6          the expiration or termination of the waiting period under the Hart-Scott-Rodino
            Antitrust Improvements Act and other customary conditions.
 7
            Gilead plans to pay all cash consideration for the transaction. The tender offer is not
 8          subject to a financing condition.
 9
            Citi and J.P. Morgan are acting as joint financial advisors to Gilead. Centerview
10          Partners LLC is acting as the exclusive financial advisor to Forty Seven. Skadden,
            Arps, Slate, Meagher & Flom LLP is serving as legal counsel to Gilead and Cooley
11          LLP is serving as legal counsel to Forty Seven.
12
     Insiders’ Interests in the Proposed Transaction
13

14          28.     Forty Seven insiders are the primary beneficiaries of the Proposed Transaction, not the

15 Company’s public stockholders. The Board and the Company’s executive officers are conflicted

16 because they will have secured unique benefits for themselves from the Proposed Transaction not

17
     available to Plaintiff and the public stockholders of Forty Seven.
18
            29.     Company insiders stand to reap substantial financial benefits for securing the deal with
19
     Gilead. The following table sets forth the cash payments the Company’s executive officers and
20
     directors will receive in connection with tendering of their shares in the Tender Offer:
21

22

23

24

25

26

27

28                                      - 10 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 11 of 18




            30.     Further, upon consummation of the Proposed Transaction, all vested and unvested
 1

 2 Company options will be converted into the right to receive cash payments, as set forth in the

 3 following table:

 4

 5

 6

 7

 8
 9
     The Recommendation Statement Contains Material Misstatements or Omissions
10
            31.     The defendants filed a materially incomplete and misleading Recommendation
11
     Statement with the SEC and disseminated it to Forty Seven’s stockholders. The Recommendation
12

13 Statement misrepresents or omits material information that is necessary for the Company’s

14 stockholders to make an informed decision whether to tender their shares in the Proposed Transaction

15 or seek appraisal.

16          32.     Specifically, as set forth below, the Recommendation Statement fails to provide
17
     Company stockholders with material information or provides them with materially misleading
18
     information concerning: (i) Forty Seven management’s financial projections, relied upon by the
19
     Company’s financial advisor Centerview in its financial analyses; (ii) the data and inputs underlying
20

21 the financial valuation analyses that support the fairness opinion provided by Centerview; and (iii)

22 Company insiders’ potential conflicts of interest.

23 Material Omissions Concerning Forty Seven’s Financial Projections

24          33.     The Recommendation Statement omits material information regarding the Company’s
25
     financial projections provided by Forty Seven’s management and relied upon by Centerview for its
26
     financial analyses.
27

28                                      - 11 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 12 of 18




            34.    For example, with respect to the Company’s financial projections, the
 1

 2 Recommendation Statement sets forth:

 3          The Projections were created by the Company’s management based on their
            assumptions about the Company’s future business, including applying a risk adjusted
 4          probability of success with respect to developing and commercializing (i)
            magrolimab and other licensed antibodies under the terms of the license and
 5
            collaboration agreement with Ono Pharmaceutical Co., Ltd, (ii) magrolimab for
 6          each of the indications currently being investigated by the Company and (iii) the
            Company's current pipeline of other drug candidates in the early stages of research
 7          and development for the indications currently being investigated by the Company.
            The assumptions included in the Projections also reflect expected research and
 8          development, sales and marketing and general administrative expenses, and certain
            risk-based adjustments based management's subjective judgment. The Projections
 9
            further reflect numerous estimates and assumptions made by the Company’s
10          management with respect to general economic, competitive, regulatory,
            reimbursement and other market and financial conditions and other future events, all
11          of which are difficult to predict and many of which are beyond the Company’s control.
12 Recommendation Statement at 26 (emphasis added). The Recommendation Statement fails, however,

13
     to disclose management’s estimate of the risk adjusted probability of success with respect to
14
     developing and commercializing (i) magrolimab and other licensed antibodies under the terms of the
15
     license and collaboration agreement with Ono Pharmaceutical Co., Ltd, (ii) magrolimab for each of
16

17 the indications currently being investigated by the Company, and (iii) the Company's current pipeline

18 of other drug candidates in the early stages of research and development for the indications currently

19 being investigated by the Company.

20          35.    Additionally, the Recommendation Statement fails to disclose the un-risked
21
     projections so Forty Seven stockholders can evaluate the financial impact the Company’s risk-
22
     adjustments had on the projections.
23
            36.    Moreover, the Recommendation Statement fails to disclose the Company’s non-cash
24

25 compensation based expense over the projection period that was treated as a cash expense in Company

26 management’s calculation of the Company’s unlevered free cash flows.

27

28                                      - 12 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 13 of 18




            37.     Furthermore, the Recommendation Statement fails to disclose a breakdown of the
 1

 2 specific revenues and unlevered free cash flow from (i) magrolimab and other licensed antibodies

 3 under the terms of the license and collaboration agreement with Ono Pharmaceutical Co., Ltd, (ii)

 4 magrolimab for each of the indications currently being investigated by the Company and (iii) the

 5
     Company’s current pipeline of other drug candidates in the early stages of research and development
 6
     for the indications currently being investigated by the Company.
 7
            38.     The omission of this information renders the statements in the “Management
 8
     Projections” section of the Recommendation Statement false and/or materially misleading in
 9

10 contravention of the Exchange Act.

11 Material Omissions Concerning Centerview’s Financial Analyses

12          39.     The Recommendation Statement describes Centerview’s fairness opinion and the
13
     various valuation analyses performed in support of its opinion.        However, the description of
14
     Centerview’s fairness opinion and analyses fails to include key inputs and assumptions underlying
15
     these analyses. Without this information, as described below, Forty Seven’s public stockholders are
16

17 unable to fully understand these analyses and, thus, are unable to determine what weight, if any, to

18 place on Centerview’s fairness opinion in determining whether to tender their shares in the Proposed

19 Transaction or seek appraisal.

20          40.     With respect to Centerview’s Discounted Cash Flow Analysis, the Recommendation
21
     Statement fails to disclose: (i) quantification of the inputs and assumptions underlying the discount
22
     rate range of 12.0% to 14.0%; (ii) the basis for assuming that unlevered free cash flows would decline
23
     in perpetuity after December 31, 2035 at a rate of free cash flow decline of 60% year over year; and
24

25 (iii) the fully diluted shares outstanding of Forty Seven (using the treasury method and taking into

26 account outstanding in-the-money options) as of March 1, 2020.

27

28                                      - 13 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 14 of 18




            41.     The omission of this information renders the statements in the “Opinion of the
 1

 2 Company’s Financial Advisor” section of the Recommendation Statement false and/or materially

 3 misleading in contravention of the Exchange Act.

 4 Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

 5          42.     The Recommendation Statement fails to disclose material information concerning the
 6
     potential conflicts of interest faced by Company insiders .
 7
            43.     For example, the Recommendation Statement sets forth:
 8
            It is possible that Continuing Employees, including executive officers, will enter into
 9          new compensation arrangements with Gilead or the Surviving Corporation. Such
            arrangements may include agreements regarding future terms of employment, the right
10
            to receive equity or equity-based awards of Gilead and/or to receive retention bonus
11          awards. Any such arrangements are currently expected to be entered into after the
            completion of the Offer and will not become effective until after the Merger is
12          completed, if at all. There can be no assurance that the applicable parties will reach an
            agreement on any terms, or at all and neither the Offer nor the Merger is conditioned
13          upon any executive officer or director of the Company entering into any such
            agreement, arrangement or understanding.
14

15 Id. at 10. The Recommendation Statement fails, however, to disclose the specific details of all

16 employment and retention-related discussions and negotiations that occurred between Gilead and

17 Forty Seven executive officers and directors, including who participated in all such communications,

18
     when they occurred and their content. The Recommendation Statement further fails to disclose
19
     whether any of Gilead’s proposals or indications of interest mentioned management retention,
20
     consulting arrangements, cash, stock and co-investment opportunities, or equity participation in the
21

22 combined company.

23          44.     Communications regarding post-transaction employment and merger-related benefits

24 during the negotiation of the underlying transaction must be disclosed to stockholders.              This
25 information is necessary for stockholders to understand potential conflicts of interest of management

26

27

28                                      - 14 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 15 of 18




     and the Board, as that information provides illumination concerning motivations that would prevent
 1

 2 fiduciaries from acting solely in the best interests of the Company’s stockholders.

 3          45.     The omission of this information renders the statements in the “Background of the

 4 Offer and Merger” and “Future Arrangements” sections of the Recommendation Statement false

 5
     and/or materially misleading in contravention of the Exchange Act.
 6
            46.     The Individual Defendants were aware of their duty to disclose the above-referenced
 7
     omitted information and acted negligently (if not deliberately) in failing to include this information
 8
     in the Recommendation Statement. Absent disclosure of the foregoing material information prior to
 9

10 the expiration of the Tender Offer, Plaintiff and the other Forty Seven stockholders will be unable to

11 make an informed decision whether to tender their shares in the Proposed Transaction or seek

12 appraisal and are thus threatened with irreparable harm warranting the injunctive relief sought herein.

13
                                            CLAIMS FOR RELIEF
14
                                                    COUNT I
15
                                Claims Against All Defendants for Violations
16                                  of Section 14(e) of the Exchange Act
17
            47.     Plaintiff repeats all previous allegations as if set forth in full.
18
            48.     Defendants violated Section 14(e) of the Exchange Act by issuing the
19
     Recommendation Statement in which they made untrue statements of material facts or failed to state
20

21 all material facts necessary in order to make the statements made, in light of the circumstances under

22 which they are made, not misleading, or engaged in deceptive or manipulative acts or practices, in

23 connection with the Tender Offer commenced in conjunction with the Proposed Transaction.

24          49.     Defendants knew that Plaintiff would rely upon their statements in the
25
     Recommendation Statement in determining whether to tender his shares pursuant to the Tender Offer
26
     commenced in conjunction with the Proposed Transaction.
27

28                                      - 15 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 16 of 18




            50.     As a direct and proximate result of these defendants’ unlawful course of conduct in
 1

 2 violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff has

 3 sustained and will continue to sustain irreparable injury by being denied the opportunity to make an

 4 informed decision in deciding whether or not to tender his shares.

 5
                                                    COUNT II
 6
                               Claims Against the Individual Defendants for
 7                             Violation of Section 20(a) of the Exchange Act

 8          51.     Plaintiff repeats all previous allegations as if set forth in full.
 9
            52.     The Individual Defendants acted as controlling persons of Forty Seven within the
10
     meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as
11
     officers or directors of Forty Seven and participation in or awareness of the Company’s operations or
12
     intimate knowledge of the false statements contained in the Recommendation Statement filed with
13

14 the SEC, they had the power to influence and control and did influence and control, directly or

15 indirectly, the decision-making of the Company, including the content and dissemination of the

16 various statements which Plaintiff contends are false and misleading.

17
            53.     Each of the Individual Defendants was provided with or had unlimited access to copies
18
     of the Recommendation Statement and other statements alleged by Plaintiff to be misleading prior to
19
     or shortly after these statements were issued and had the ability to prevent the issuance of the
20

21 statements or cause the statements to be corrected.

22          54.     In particular, each of the Individual Defendants had direct and supervisory

23 involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

24 the power to control or influence the particular transactions giving rise to the securities violations as

25
     alleged herein, and exercised the same. The Recommendation Statement at issue contains the
26

27

28                                      - 16 -
               COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
           Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 17 of 18




     unanimous recommendation of each of the Individual Defendants to approve the Proposed
 1

 2 Transaction. They were, thus, directly involved in the making of this document.

 3          55.     In addition, as the Recommendation Statement sets forth at length, and as described

 4 herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

 5
     Proposed Transaction. The Recommendation Statement purports to describe the various issues and
 6
     information that they reviewed and considered — descriptions which had input from the Individual
 7
     Defendants.
 8
            56.     By virtue of the foregoing, the Individual Defendants have violated section 20(a) of
 9

10 the Exchange Act.

11                                         PRAYER FOR RELIEF
12          WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including
13
     injunctive relief, in his favor on behalf of Forty Seven, and against defendants, as follows:
14
            A.      Preliminarily and permanently enjoining defendants and all persons acting in concert
15
     with them from proceeding with, consummating, or closing the Proposed Transaction;
16

17          B.      In the event defendants consummate the Proposed Transaction, rescinding it and

18 setting it aside or awarding rescissory damages to Plaintiff;

19          C.      Awarding Plaintiff the costs of this action, including reasonable allowance for
20 Plaintiff’s attorneys’ and experts’ fees; and

21
            D.      Granting such other and further relief as this Court may deem just and proper.
22

23

24

25

26                                             JURY DEMAND

27          Plaintiff demands a trial by jury on all claims and issues so triable.
28                                        - 17 -
                 COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
         Case 3:20-cv-01853-LB Document 1 Filed 03/16/20 Page 18 of 18




     Dated: March 16, 2020                  WEISSLAW LLP
 1

 2                                          By: /s/ Joel E. Elkins

 3                                          Joel E. Elkins
                                            9107 Wilshire Blvd., Suite 450
 4                                          Beverly Hills, CA 90210
                                            Telephone: 310/208-2800
 5
                                            Facsimile: 310/209-2348
 6                                                  -and-
                                            Richard A. Acocelli
 7                                          1500 Broadway, 16th Floor
                                            New York, NY 10036
 8                                          Telephone: 212/682-3025
                                            Facsimile: 212/682-3010
 9

10                                          Attorneys for Plaintiff

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                    - 18 -
             COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
